Citation Nr: 1505308	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  05-39 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include depressive disorder.


REPRESENTATION

Appellant represented by:	Jason W. Shoemaker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to January 1987, and from October 1987 to November 1991.  The Veteran also had periods of active duty for training (ACDUTRA) from September 1986 to January 1987; from May 30, 1998 to June 11, 1998; and from January 30, 1999 to February 13, 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified during a hearing before the undersigned in July 2008; a transcript of that hearing is of record.

In September 2008, November 2009, and June 2011 the Board remanded this matter to the RO to afford due process and for other development.  The case was thereafter returned to the Board.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted. 

The record as it stands is inadequate for the purpose of rendering a fully informed decision.  In such cases a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascheri v. Brown, 4 Vet. App. 371, 377 (1993).  

The record includes an October 3, 2013 Supplemental Statement of the Case (SSOC), which notes as evidence considered a VA examination conducted at the Baltimore VA Medical Center on August 30, 2013.  Efforts to locate this examination report in the paper claims file, Virtual VA e-folder, and the VBMS e-folder have been unsuccessful.  Attempts to contact the Appeals Management Center (AMC) and the Washington, D.C. RO have also been unsuccessful.  

The RO has indicated that the referenced August 30, 2013 PTSD examination was actually a treatment note and not a VA examination.  The Board points out, however, that the SSOC suggests otherwise.  In the SSOC's discussion of the August 30, 2013 PTSD examination, the SSOC noted that the Veteran was scheduled for a VA examination to confirm a diagnosis of PTSD and that the VA examination, which was conducted at the Baltimore VAMC on August 30, 2013, revealed the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  VA psychiatric progress notes located in the VBMS and Virtual VA e-folders contain notes from the Washington, D.C. VAMC but not the Baltimore VA Medical Center.  In addition, those psychiatric progress notes dated August 30, 2013 do not reference a determination that the Veteran does not meet the criteria for a diagnosis of PTSD, nor do they mention other information purportedly contained in the Baltimore VAMC August 30, 2013 VA examination described in the SSOC.  The SSOC is quite specific in its description of the August 30, 2013 Baltimore VAMC VA examination.  
In sum, it is clear that the SSOC was referencing a VA examination dated in August 2013, and not merely reciting VA treatment records of the same date.  Inasmuch as the August 2013 VA examination is not on file, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain the August 30, 2013 psychiatric/PTSD VA examination report conducted at the Baltimore VAMC.

2.  The AOJ should document all attempts to obtain the August 30, 2013 VA psychiatric/PTSD examination report and must document what attempts to obtain this examination report were made until it is reasonably certain that the VA examination report does not exist or that further efforts to obtain the examination report would be futile.  All efforts to obtain this examination report should be memorialized in the Veteran's claims file.

3.  If located, the AOJ must ensure that a copy of the August 30, 2013 VA psychiatric/PTSD VA examination report is placed in the Veteran's Virtual VA and/or VBMS e-folders.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




